IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


JOSEPH GEORGE BRIMMEIER, III,               :   No. 104 MAP 2016
                                            :
                   Appellant                :   Appeal from the Order of the
                                            :   Commonwealth Court at No. 257 M.D.
                                            :   2016 dated September 19, 2016.
            v.                              :
                                            :
                                            :
PENNSYLVANIA TURNPIKE                       :
COMMISSION,                                 :
                                            :
                   Appellee                 :


                                       ORDER


PER CURIAM                                            DECIDED: May 25, 2017
     AND NOW, this 25th day of May, 2017, the order of the Commonwealth Court of

Pennsylvania is hereby AFFIRMED.


     Justice Wecht did not participate in the consideration or decision of this case.